Citation Nr: 0807292	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  04-37 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for diabetes mellitus, 
type II.  

3.  Entitlement to service connection for hemorrhoids.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for right shoulder 
disability.

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for left shoulder 
disability.

6.  Whether new and material evidence has been received to 
reopen a claim of service connection for a back disability.  

7.  Whether new and material evidence has been received to 
reopen a claim of service connection for a stomach 
disability.  

8.  Whether new and material evidence has been received to 
reopen a claim of service connection for paranoid 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from March 1980 to 
December 1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Review of the 
record discloses that the agency of original jurisdiction 
(AOJ) has not fulfilled its obligation to assist the veteran.  
Specifically, the Board notes that the veteran's service 
medical records (SMRs) contain medical treatment records from 
the Naval Hospital in Portsmouth, Virginia.  Attached to some 
of those records is a Social Security Administration (SSA) 
form requesting records of the veteran's hospitalization in 
Portsmouth, indicating that a SSA determination was being 
made by the State of Oklahoma Disability Determination 
Services.  The Board notes that there are no SSA records in 
the veteran's case file.  Because any records held by SSA 
could have a direct bearing on all of the issues on appeal 
here, the Board must remand so that any available SSA records 
may be obtained in order to ensure that the veteran receives 
the due process to which he is entitled.  

The Board also notes that, as regards the veteran's claim of 
service connection for a back disability, the claim was 
amended by the veteran in May 2005 to include service 
connection for a back disability as secondary to his service-
connected bilateral knees disability.  While the AOJ has 
denied the veteran's back claim, the supplemental statement 
of the case (SSOC) issued after receipt of the amended claim 
did not address this claim on a secondary basis.  On remand, 
the AOJ will be asked to address the back claim again, to 
include as secondary to the veteran's service-connected 
bilateral knees disability.  

Accordingly, the veteran's case is REMANDED to the AOJ for 
the following actions:

1.  The AOJ should contact the veteran 
and obtain details of any SSA disability 
claim, past or present.  The AOJ should 
then contact SSA and obtain any records 
that are related to the veteran's 
disabilities.  

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  Adjudication of the veteran's 
back claim must also address his new 
claim that he has a back disability 
related to his service-connected knee 
disabilities.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).  

